     Case 3:18-cv-00815-DPJ-FKB Document 60 Filed 10/30/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION

BARBARA O’NEIL, ET AL.,

              Plaintiffs,

v.

DELBERT HOSEMANN, ET AL.,                         Civil Action No. 3:18-cv-815-DPJ-FKB

               Defendants.




                                          ORDER

      Pursuant to Federal Rule of Civil Procedure 41(a)(2) and the agreement of the parties, it

is hereby ORDERED that Plaintiffs’ First Amended Complaint is DISMISSED WITHOUT

PREJUDICE, with all parties to bear their own fees and costs.

      SO ORDERED AND ADJUDGED this the 30th day of October, 2020.

                                           s/ Daniel P. Jordan III
                                           CHIEF UNITED STATES DISTRICT JUDGE
